Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11099183. Although the claims at issue are not identical, they are not patentably distinct from each other because Lei recites in claim 1 a fluid sample collection element comprising: an absorbing element; a carrier for accommodating a testing element, the carrier comprising an extrusion structure that is in contact with the absorbing element and extrudes the absorbing element; a chamber for accommodating the carrier, wherein the carrier is located in the chamber; and one or more flexible sheet-like structures, wherein through the engagement of said one or more flexible sheet-like structures with the inner wall of the chamber, the sealing of the chamber by said one or more flexible sheet-like structures and the extrusion of the absorbing element is achieved, and wherein said one or more flexible sheet-like structures has an acute triangle section that includes two long sides, one of the long sides being perpendicular to an inner plug body and the other long side being substantially inclined with the inner plug body as recited in applicants claim 21.  Claim 2 Lei recites the absorbing element is extruded by the extrusion structure to release liquid samples during the engagement of the collection element with the chamber as recited in claim 22.  Claim 3 Lei recites he flexible sheet-like structure is located on the inner plug body as recited in claim 23.  Claim 4 Lei recites the long side perpendicular to the inner plug is located above the long side inclined with the inner plug body as recited in claim 24 of applicants.  Claim 5 Lei recites the outer diameter formed by the flexible sheet-like structure is greater than the inner diameter of the inner wall of the chamber as recited in applicants claim 25.  Claim 6 the extrusion structure and the carrier structure are an integrated structure or a one-shot injection molded structure Claim Lei recites as recited in applicants claim 26.  Claim 7 recites the carrier comprises an inner surface and an outer surface, and the outer surface has one or more grooves for accommodating the testing element as recited in applicants claim 27.  Claim 8 recites a testing element is disposed in the slot, a sampling applying area of the testing element extends outwardly from the opening of the slot, so that part of the sampling applying area is located at the bottom of the chamber as recited in claim 28 of applicants.  Claim 11 recites the carrier comprises a support structure and the support structure forms a space, and the extrusion structure is located in the space as recited in claim 29 of applicants.  Claim 12 recites the extrusion structure comprises an extrusion chamber, and one or more through-holes are provided at the bottom of the extrusion chamber, liquid samples extruded from the absorbing element flow to the bottom of the chamber through the through-holes as recited in applicants claim 30.  Claim 13 recites  one or more through-holes are included in the junction of the extrusion chamber with the inner surface of the carrier, and liquid samples extruded from the absorbing element flow to the bottom of the chamber via the through-hole as recited in claim 31.  Claim 9 Lei recites a protrusion area is provided in the chamber, and the protrusion area and the inner wall of the chamber form a liquid collection area as recited in applicants claim 32.  Claim 10 Lei recites a part of the sample applying area is located at the collection area to contact with the liquid samples in the collection area as recited in applicants claim 33.  Lei recites in claim 14  a fluid sample collection element comprising: an absorbing element that absorbs fluid samples; a gripping portion that has an inner plug body, the inner plug body comprising a flexible sealing sheet-like structure; and a connecting rod that connects the absorbing element and the gripping portion; a testing element carrier, wherein the testing element carrier comprises a body for carrying a testing element and an extrusion structure for contacting the absorbing element and extruding the absorbing element; and a chamber for accommodating the carrier therein, which has an opening and inner wall, wherein the flexible sealing sheet-like structure cooperates with the inner wall of the chamber, thereby forming an opening for sealing the chamber, and allowing the fluid sample collection element to be retained in the chamber that accommodates the testing element carrier, and wherein the flexible sealing sheet-like structure has an acute triangle section, the acute triangle including two long sides, wherein one of the long sides is perpendicular to the inner plug body, and the other of the long sides is substantially inclined with the inner plug body, wherein the long side that is perpendicular to the inner plug body is located above the long side that is inclined with the inner plug body as recites claim 34.  Lei recites in claim 15 the inner plug is connected to the gripping portion as recited in claim 35.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798